Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Detailed Action
2. 	This action is in response to the filing with the office dated 11/16/2021. Claims 3, 9 and 16 are cancelled. Claims amended are 1, 5, 6, 8, 11, 12 and 15. Claims 1, 2, 4-8, 10-15, and 17-21 are now pending in this office action.
Allowable Subject matter
3.	Claims 1, 8 and 15 are allowed as being independent claims.
4.    	Dependent claims 2, 4-7 and 21 are allowed as being dependent on independent claim 1. Dependent claims 10-14 are allowed as being dependent on independent claim 8. Dependent claims 17-20 are allowed as being dependent on independent claim 15.
Reasons for Allowance
5. 	The following is an examiner's statement of reasons for allowance: Applicant’s arguments on page 9 regarding Vandiver; Benjamin M.( US 20180293237 A), Xian-Gang Luo1 (Study on the synchronizing mechanism of node’s metadata catalog service, 2009 Second International Workshop on Knowledge Discovery and Data Mining) and Li; Shu (US 20180364915 A1) were fully considered and found to be persuasive and overcome the prior art cited in the Non-Final rejection. While database systems are known to have transaction logs stored by the active database node in a transaction log, there does not appear to be a specific teaching of writing, by the active database node to the log extent, a log record that includes metadata about the first transaction, including an indication of 

	Claim 1: A method for a database system synchronizing a current state of the database system among a plurality of database nodes operable to handle requests for data that is stored in a shared storage that is separate from but shared among the plurality of database nodes, with one of the plurality of database nodes being a currently active database node and the other database nodes of the plurality of database nodes being currently standby database nodes, the method comprising: causing, by the active database node, a log extent to be allocated at the shared storage, wherein the log extent is capable of storing log records of a transaction log that identifies an ordering in which transactions of the database system are committed; writing, by the active database node, a set of data records to the shared storage for a first transaction to update the current state of the database system; writing, by the active database node to the log extent, a log record that includes metadata about the first transaction, including an indication of a commitment of the first transaction; and causing, by the active database node, a catalog maintained by a metadata server separate from the active database node to be updated to identify the log extent, wherein the catalog enables the standby database nodes to locate the log extent that includes the metadata in order to update data stored at the standby database nodes to be reflective of the current state of the database system, 
	Claim 8: A database system, comprising: a plurality of database nodes configured to implement a database; a shared storage that is separate from but shared among the plurality of database nodes and configured to store data of the database; and a metadata server separate from the plurality of database nodes and configured to store a catalog that enables the plurality of database nodes to locate log records stored at the shared storage; wherein a first of the plurality of database nodes is configured to: cause a log extent to be allocated at the shared storage, wherein the log extent is capable of storing log records of a transaction log, that defines an ordering in which transactions are committed; for a first transaction, store a first set of data records at the shared storage; and store a log record for the first transaction in the log extent at the shared storage, wherein the log record includes metadata about the first transaction, including an indication of a commitment of the first transaction; and cause the catalog to be updated to identify the log extent, wherein the updating of the catalog causes the metadata server to send a notification to ones of the plurality of database nodes that the transaction log has been modified; and wherein a second of the plurality of database nodes is configured to: in response to receiving the notification, read, from the shared storage, the log record; and based on reading the log record, update data stored by the second database node to be reflective of a current state of the database system.
	Claim 15: A non-transitory, computer-readable medium having program instructions stored thereon that are capable of causing a first database node of a plurality of database nodes of a database system to perform operations comprising: maintaining a cache for storing data that is also stored at a shared storage separate from but shared among the plurality of database nodes, wherein the cache includes an entry for a first key-value pair; receiving, from a metadata server that is separate from the plurality of database nodes, a notification that a transaction log has been modified by a second database node of the plurality of database nodes, wherein the transaction log is stored at the shared storage and includes a log record having metadata about a first transaction, including an indication of a commitment of the first transaction; in response to receiving the notification, accessing, from the metadata server, a catalog that enables log records of the transaction log to be located at the shared storage; reading the transaction log, wherein the transaction log identifies an ordering in which transactions of the database system are committed to the shared storage; based on the reading, determining that the second database node has stored, at  the shared storage, a modified value of the first key-value pair; and in response to the determining, updating the entry included in the cache based on the modified value of the first key-value pair.
	The cited prior art on record Vandiver; Benjamin M.( US 20180293237 A) teaches, A technique includes applying a first mapping to associate a plurality of data records for a plurality of database nodes with a plurality of segments of a storage that is shared by the database nodes; and applying a many-to-many second mapping to associate the segments with the database nodes. The cited prior art on record Xian-Gang Luo1 Study on the synchronizing mechanism of node’s metadata catalog service, 2009 Second International Workshop on Knowledge Discovery and Data Mining) teaches, In spatial information sharing platform, an important use of the metadata is data searching. Traditional information sharing platform mostly search data just in the central node, which is inefficient. This paper presents a method which improves the efficiency of searching by mobilizing all the nodes of information sharing platform. That is, updating metadata of all the nodes through the synchronizing mechanism of metadata catalog service, to make each node has backup of other nodes’ metadata. This synchronizing mechanism is achieved by the way of message-driven mechanism and calling remote web services. The cited prior art on record Li; Shu (US 20180364915 A1) teaches, a system for facilitating a distributed storage system. The system receives, by a first client-serving machine, a first request to write data. The system writes the data to a first persistent cache associated with the first client-serving machine, wherein a persistent cache includes non-volatile memory. The system records, in an entry in a global data structure, a status for the data prior to completing a write operation for the data in a storage server, wherein the status indicates that the data has been stored in the first persistent cache but has not yet been stored in the storage server.

	Claim 1: The cited prior art on record Vandiver; Benjamin M.( US 20180293237 A), Xian-Gang Luo1 (Study on the synchronizing mechanism of node’s metadata catalog service, 2009 Second International Workshop on Knowledge Discovery and Data Mining) and Li; Shu (US 20180364915 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “writing, by the active database node to the log extent, a log record that includes metadata about the first transaction, including an indication of a commitment of the first transaction”.
	Claim 8” The cited prior art on record Vandiver; Benjamin M.( US 20180293237 A), Xian-Gang Luo1 (Study on the synchronizing mechanism of node’s metadata catalog service, 2009 Second International Workshop on Knowledge Discovery and Data Mining) and Li; Shu (US 20180364915 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “store a log record for the first transaction in the log extent at the shared storage, wherein the log record includes metadata about the first transaction, including an indication of a commitment of the first transaction”.
	Claim 15: The cited prior art on record Vandiver; Benjamin M.( US 20180293237 A), Xian-Gang Luo1 (Study on the synchronizing mechanism of node’s metadata catalog service, 2009 Second International Workshop on Knowledge Discovery and Data Mining) and Li; Shu (US 20180364915 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “wherein the transaction log is stored at the shared storage and includes a log record having metadata about a first transaction, including an indication of a commitment of the first transaction”.
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164